NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM W. RAMSEY, Jr.,                          No. 20-17453

                Plaintiff-Appellant,             D.C. No. 1:20-cv-00215-JMS-KJM

 v.
                                                 MEMORANDUM*
STATE OF HAWAII,

                Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Hawaii
                   J. Michael Seabright, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Former Hawaii state prisoner William W. Ramsey, Jr. appeals from the

district court’s judgment dismissing his action alleging federal and state law claims

arising out of his criminal trial, incarceration, and placement on a sex offender

registry. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for lack of subject matter jurisdiction on the basis of

sovereign immunity. Ariz. Students’ Ass’n v. Ariz. Bd. of Regents, 824 F.3d 858,

864 (9th Cir. 2016). We affirm.

      The district court properly dismissed Ramsey’s action against the State of

Hawaii on the basis of sovereign immunity. See Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 99 (1984) (states must unequivocally express consent to

waive sovereign immunity).

      The district court did not abuse its discretion in denying Ramsey leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and stating that leave to amend may be denied where amendment would be

futile); see also Heck v. Humphrey, 512 U.S. 477, 487 (1994) (if “a judgment in

favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence . . . the complaint must be dismissed unless the plaintiff can demonstrate

that the conviction or sentence has already been invalidated”).

      We reject as meritless Ramsey’s contentions concerning prosecutorial

immunity.

      AFFIRMED.




                                           2                                     20-17453